While I have not changed the views expressed in the opinion written by me in the case of Folks v. Marion County, 121 Fla. 17,163 So. 298, 102 A.L.R. 659, I feel that it is now my duty to yield my personal views to the precedent established by the decision of the majority in that case, to the end that this much vexed and highly important question may be definitely decided and set at rest. I therefore join Mr. Presiding Justice ELLIS and Mr. Justice BUFORD in concurring in the decision of the Court in this case affirming the decree of the court below validating the issue of refunding bonds. *Page 275